Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 22, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 5842778) in view of Hara et al. (US Patent Application Publication no. 2015/0299876).
 	With regard to claim 3, Takahashi discloses an ion exchange membrane electrolyzer comprising an anode chamber and a cathode chamber separated by an ion exchange membrane (the ion exchange membrane separates an anode side and a cathode side; abstract), wherein the anode for the ion exchange membrane electrolyzer comprises a woven mesh made of a metal wire (abstract), and that the wire diameter d of the metal wire ranges from .15 to 0.5mm (abstract – a value of 0.15mm falls within the claimed range of not more than 0.15mm); 
and the ratio of the wire diameter (d) of the metal wire to the distance (I; 20-60 mesh ~.841mm to .250mm; abstract) between the adjacent metal wires in a generally parallel arrangement (d/I) ranges from 0.178 (d/l =0.15/.841= 0.178) to 0.6 (d/l=0.15/.250 = 0.6). If a diameter of 0.15mm and a 50 mesh (~0.297mm) is selected, a ratio of 0.5 is obtained (0.15/0.297 = 0.5), which falls within the claimed range of 0.46 to 0.55. It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05.I and II.A.
 	Takahashi fails to teach wherein the ion exchange membrane and the cathode are adhered together in a manner.  
 	Hara discloses zero-gap electrolyzers designed in such a way that the cathode is intentionally and physically brought into tight contact with the ion-exchange membrane in order to reduce the electrolytic voltage of the device (paragraphs 3-4; 50). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the ion exchange membrane of Takahashi to the cathode, as taught by Hara in order to reduce the electrolytic voltage of the device. 
Response to Arguments
Applicant's arguments filed on April 22, 2022 have been fully considered but they are not persuasive. The applicant argues that Takahashi discloses an electrolytic cell comprising a woven mesh made of a metal wire having a diameter of 0.15mm to 0.50mm as an anode. In contrast, with the present invention, woven mesh is made of a metal wire having a dimeter of 0.15mm or less. In addition, in the present invention, by setting d/D to 0.46 to 0.55, alkali metal chloride can be electrolyzed at a lower voltage than a conventional anode, and the concentration of an impurity gas (O2) in the anode gas can be reduced. 
In response, the Examiner does not find these arguments persuasive. As discussed above, the anode of Takahashi comprises a woven mesh made of a metal wire (abstract), and that the wire diameter d of the metal wire ranges from .15 to 0.5mm (abstract – a value of 0.15mm falls within the claimed range of not more than 0.15mm); and the ratio of the wire diameter (d) of the metal wire to the distance (I; 20-60 mesh ~.841mm to .250mm; abstract) between the adjacent metal wires in a generally parallel arrangement (d/I) ranges from 0.178 (d/l =0.15/.841= 0.178) to 0.6 (d/l=0.15/.250 = 0.6). If a diameter of 0.15mm and a 50 mesh (~0.297mm) is selected, a ratio of 0.5 is obtained (0.15/0.297 = 0.5), which falls within the claimed range of 0.46 to 0.55. Therefore, one having ordinary skill in the art would have found it obvious that the device of Takahashi in view of Hara is also capable of reducing impurity gas and electrolytic voltage. It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.1 and II.A. A reference may be relied upon for all
that it would have reasonably suggested to one having ordinary skill in the art, including
non-preferred embodiments. MPEP 2123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794